DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.
This Action is responsive to the Request for Continued Examination filed 07/14/2022.  Claims 1-8, 10-19, and 21 are pending.  Claims 9 and 20 have been canceled.  Claims 1, 15, and 17 have been written in independent form.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a plurality of heat dissipating channels at an outboard section of an aircraft wing via a plurality of heat dissipating channels” recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 741-745 in FIG. 7, paragraph [0043]; 190 in FIG. 10, paragraph [0062]; 640, 740, 1390A, 1390B in FIG. 13, paragraph [0086]; 640, 740, 1590 in FIG. 15, paragraph [0092]; 640, 740,1690A, 1690B in FIG. 16, paragraph [0093]; 640, 740, 1790A, 1790B, FIG. 17, paragraph [0094].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claimed subject matter, “heat dissipating channel,” recited in claims 1, 6-8, 15, and 17 is not disclosed in the initially filed specification of the instant application.
The disclosure is objected to because of the following informalities:
Paragraph [0036] – paragraph [0036] – The next to the last sentence in this paragraph recites “Similarly, for right engine 22, a main fuel line 28 extends from the feed hopper to supply fuel to the right engine 22.”  This correction was in response to a claim objection in the Office Action filed 09/21/2021.  In the initially filed specification, this sentence read as follows: “Similarly, for right engine 22, a main fuel line 28 extends from the feed hopper 20 to supply fuel.”  As can be seen in comparing the two sentences, the number “20” is not included in the amended sentence.  If the number 20 was purposely omitted from the sentence, it should be annotated as 
Paragraph [0078] – Reference character 190 is used to name two different parts: main fuel boost pump and boost pump.
Appropriate correction is required.

Claim Objections
Claim 16 is objected to because of the following informalities:
Claim 16 status identifier reads (Original), but should rather read (Previously Presented) as claim 16 was amended in the amendments filed 12/07/2021.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 USC § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 USC § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-16 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
Claim 1 recites the limitation " a circulation-flow delivery subsystem, the circulation-flow delivery subsystem adapted to deliver fuel to a plurality of heat dissipating channels at an outboard section of an aircraft wing via a plurality of heat dissipating channels, wherein the plurality of heat dissipating channels exchange heat through an aircraft skin into an environment outside the aircraft wing; a return arrangement for returning fuel from the plurality of heat dissipating channels heat dissipating medium."  This limitation is vague and indefinite.  It is not clear if there are two separate (or different) "sets" of "a plurality of heat dissipating channels" or if there is only one "set" of "a plurality of heat dissipating channels."  If there are two separate (or different) "sets" of "a plurality of heat dissipating channels," as currently written in the claim, it is not clear how the sets are differentiated.  Nor is it clear which of the "plurality of heat dissipating channels" carries out the exchange heat through an aircraft skin task?  If there is only one "set" of "plurality of heat dissipating channels," the question then becomes, how can a plurality of heat dissipating channels deliver fuel to themselves?
Additionally, dependent claims 2-8 and 10-14 necessarily inherit the deficiencies of the parent claim.
Claim limitations “a fuel-temperature-control system for maintaining” and “a circulation-flow delivery subsystem adapted to deliver” and “a return arrangement for returning” invoke 35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The initially filed disclosure is devoid of any steps that perform the functions in the claims Therefore, the claim is indefinite and is rejected under 35 USC § 112(b) or pre-AIA  35 USC § 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claims 1-2 is/are rejected under 35 USC § 103 as being unpatentable Jones, U.S. Patent Application Publication 2015/0217153 A1 (hereinafter called Jones, and it is noted that this reference is cited on the IDS filed 01/31/2020), and further in view of Piesker, U.S. Patent 9,309,000 B2 (hereinafter called Piesker).
Regarding claim 1, as best understood, Jones teaches a fuel system comprising:
a fuel-temperature-control system (See e.g., FIG. 5) for maintaining fuel temperatures in the fuel system, the fuel temperature-control system including a controller (See e.g., FIG. 5 element 403);
a temperature-reading device (See e.g., FIG. 5 element 409) located in the fuel system;
a circulation-flow delivery subsystem (See e.g., FIG. 5 elements 401-404, 408, the unlabeled feed tanks, and the heavy line and dotted lines associated therewith), the circulation-flow delivery subsystem adapted to deliver fuel to a plurality of heat dissipating channels at an outboard section of an aircraft wing via a plurality of heat dissipating channels, wherein each heat dissipating channel of the plurality of heat dissipating channels is paired with one fuel outlet to deliver fuel to the heat dissipating channel (See e.g., FIG. 5 element 404  Examiner notes the plurality of heat dissipating channels and fuel outlets are not being positively claimed.  Also, the claim does not say that the circulation-flow delivery subsystem is actually delivering the fuel, rather that it is only adapted to deliver the fuel.  Nor does the claim provide any structure for what the circulation-flow delivery subsystem is.  The claim is only saying what the circulation-flow delivery subsystem does.),
…;
a return arrangement (See e.g., FIG. 5 element 405) for returning fuel from the plurality of heat dissipating channels;
the controller being configured to activate the circulation-flow delivery subsystem (See e.g., FIG. 5 elements 403 & 409; ¶ [0067]) upon a detection of a first reading made by the temperature-reading device, the first reading being reflective of a first fuel temperature which is either greater than or equal to a predetermined temperature maximum, the predetermined temperature maximum reflecting a fuel-cooling need (See e.g., FIG. 5 elements 409; ¶ [0067], “The temperature of the main/wing tanks is also measured by means of the in-tank temperature sensors 409, and this temperature measurement information is conveyed to the controller 403 for temperature comparison purposes.”).
But Jones does not explicitly teach the plurality of heat dissipating channels exchange heat through an aircraft skin into an environment outside the aircraft wing.
However, Piesker teaches the plurality of heat dissipating channels exchange heat through an aircraft skin into an environment outside the aircraft wing (See e.g., column 2 lines 1-4; column 12 lines 63-67; column 11 lines 6-10).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Jones and Piesker before him, before the effective filing date of the claimed invention, to provide the fuel system of Jones with the plurality of heat dissipating channels exchange heat through an aircraft skin into an environment outside the aircraft wing, as taught by Piesker.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to transfer heat as effectively as possible to the surroundings of the aircraft, as suggested by Piesker (See e.g., column 2 lines 1-4).
Regarding claim 2, Jones, as modified by Piesker in the rejection of claim 1 hereinabove, further teaches the controller is further configured to deactivate the circulation-flow delivery subsystem upon detection of a second reading made by the temperature-reading device, the second reading reflecting a second temperature which is either less than or equal to a predetermined temperature minimum, the predetermined temperature minimum being reflective of a fuel-warming need (Jones See e.g., FIG. 5; ¶ [0067], “As the fuel flows through the heat exchanger, its temperature is reduced and flows to the `target tank` 406, by means of the return flow path 405 to reduce the temperature of the fuel in this tank. …  When the temperature of the fuel in the target/center tank reduces below … the required and prescribed temperature, as measured by the in-tank temperature sensor 408, the controller 403 commands the flow control valve 402 closed.” Examiner notes that the claim only requires that the predetermined temperature minimum be reflective of a fuel-warming need.).


Claims 1 and 5-6 is/are rejected under 35 USC § 103 as being unpatentable over Doman, U.S. Patent Application Publication 2021/0229827 A1 (hereinafter called Doman), and further in view of Piesker.
Regarding claim 1, as best understood, Doman teaches a fuel system for an aircraft, the fuel system comprising:
a fuel-temperature-control system (See e.g., FIG. 2 element 200) for maintaining fuel temperatures in the fuel system, the fuel temperature-control system including a controller (See e.g., FIG. 2 element 190);
a temperature-reading device (See e.g., FIG. 2 element T1) located in the fuel system;
a circulation-flow delivery subsystem (See e.g., FIG. 2 element 112), the circulation-flow delivery subsystem adapted to deliver fuel to a plurality of heat dissipating channels at an outboard section of an aircraft wing via a plurality of heat dissipating channels, wherein each heat dissipating channel of the plurality of heat dissipating channels is paired with one fuel outlet to deliver fuel to the heat dissipating channel (See e.g., FIG. 2 element 180  Examiner notes the plurality of heat dissipating channels and fuel outlets are not being positively claimed.  Also, the claim does not say that the circulation-flow delivery subsystem is actually delivering the fuel, rather that it is only adapted to deliver the fuel.  Nor does the claim provide any structure for what the circulation-flow delivery subsystem is.  The claim is only saying what the circulation-flow delivery subsystem does.),
…;
a return arrangement (See e.g., FIG. 2 element 185) for returning fuel from the plurality of heat dissipating channels;
the controller being configured to activate the circulation-flow delivery subsystem (See e.g., FIG. 2 elements 190 & 130; ¶ [0027]) upon a detection of a first reading made by the temperature-reading device, the first reading being reflective of a first fuel temperature which is either greater than or equal to a predetermined temperature maximum, the predetermined temperature maximum reflecting a fuel-cooling need (See e.g., FIG. 2 elements 190 & T1; ¶ [0027], where the heated fuel temperature flowing from the heat exchanger 140 read by the sensor T1 teaches detection of a first reading made by the temperature-reading device).
But Doman does not teach the plurality of heat dissipating channels exchange heat through an aircraft skin into an environment outside the aircraft wing.
However, Piesker teaches the plurality of heat dissipating channels exchange heat through an aircraft skin into an environment outside the aircraft wing (See e.g., column 2 lines 1-4; column 12 lines 63-67; column 11 lines 6-10).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Doman and Piesker before him, before the effective filing date of the claimed invention, to provide the fuel system of Doman with the plurality of heat dissipating channels exchange heat through an aircraft skin into an environment outside the aircraft wing, as taught by Piesker.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to transfer heat as effectively as possible to the surroundings of the aircraft, as suggested by Piesker (See e.g., column 2 lines 1-4).
Regarding claim 5, Doman, as modified by Piesker in the rejection of claim 1 hereinabove, further teaches wherein the circulation-flow delivery subsystem includes a pump (Doman See e.g., FIG. 2 element 123).
Regarding claim 6, Doman, as modified by Piesker in the rejection of claim 5 hereinabove, further teaches wherein the pump is dedicated to the delivery of fuel to the plurality of het dissipating channels (Doman See e.g., FIG. 2 element 140).


Claims 3-4 is/are rejected under 35 USC § 103 as being unpatentable over Doman, and further in view of Piesker, and further in view of Buchholz et al., U.S. Patent Application Publication 2012/0298593 A1 (hereinafter called Buchholz).
Regarding claim 3, Doman, as modified by Piesker in the rejection of claim 1 hereinabove, further teaches the controller as set forth in claim 1, but neither Doman nor Piesker teaches a scavenge system, the scavenge system adapted to draw fuel from one or more low points in a fuel vessel in the fuel system for maintaining a steady source of fuel in a feed hopper; a level-reading device in the fuel vessel; the controller being further configured to bring the scavenge system from an inactive state to an active state upon detection that a fuel level is either equal to or has fallen below a predetermined minimum level.
However, Buchholz teaches a scavenge system (See e.g., FIGS. 1A-1B; ¶ [0018]), the scavenge system adapted to draw fuel from one or more low points in a fuel vessel (See e.g., FIG. 1B element 10) in the fuel system for maintaining a steady source of fuel in a feed hopper; a level-reading device in the fuel vessel (See e.g., FIG. 1B element 36a; ¶ [0018]); the controller (See e.g., FIG. 1B element 36b; ¶ [0018]) being further configured to bring the scavenge system from an inactive state to an active state upon detection that a fuel level is either equal to or has fallen below a predetermined minimum level (See e.g., FIG. 1B; ¶ [0018]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Doman, Piesker, and Buchholz before him, before the effective filing date of the claimed invention, to provide the fuel system of the combined invention of Doman and Piesker with a scavenge system, the scavenge system adapted to draw fuel from one or more low points in a fuel vessel in the fuel system for maintaining a steady source of fuel in a feed hopper; a level-reading device in the fuel vessel; the controller being further configured to bring the scavenge system from an inactive state to an active state upon detection that a fuel level is either equal to or has fallen below a predetermined minimum level, as taught by Buchholz.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to prevent fuel form being scavenged to the wing fuel tank to make sure there is enough room for the scavenged fuel without over filling the wing fuel tank, as suggested in Buchholz (See e.g., ¶ [0018]).
Regarding claim 4, Doman, as modified by Piesker in the rejection of claim 1 hereinabove, further teaches the controller as set forth in claim 1, but neither Doman nor Piesker teaches the controller being configured to, when an engine is operating, determine whether a boost pump is operating as a primary source of fuel for the engine, and if the boost pump is operational, turning off either or both of a scavenge system or the circulation-flow delivery device if either or both are on.
However, Buchholz teaches the controller (See e.g., FIG. 1B element 36b; ¶ [0018]) being configured to, when an engine is operating, determine whether a boost pump (See e.g., FIG. 1B elements 28a, 28b; ¶ [0018]) is operating as a primary source of fuel for the engine, and if the boost pump is operational, turning off either or both the scavenge system or the circulation-flow delivery device if either or both are on (See e.g., FIG. 1B; ¶ [0018]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Doman, Piesker, and Buchholz before him, before the effective filing date of the claimed invention, to provide the fuel system of the combined invention of Doman and Piesker with, when an engine is operating, determine whether a boost pump is operating as a primary source of fuel for the engine, and if the boost pump is operational, turning off either or both the scavenge system or the circulation-flow delivery device if either or both are on, as taught by Buchholz.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to provide pressure assistance for fuel flow to the engine, as suggested in Buchholz (See e.g., ¶ [0017]).


Claims 10-14 is/are rejected under 35 USC § 103 as being unpatentable over Doman, and further in view of Piesker, and further in view of KOMODA (hereinafter called KOMODA).
Regarding claim 10, Doman, as modified by Piesker in the rejection of claim 1 hereinabove, further teaches wherein the aircraft skin is located on an outside … of an aircraft … (Piesker See e.g., FIG. 1 b element 4).
But neither Doman nor Piesker explicitly teaches the aircraft skin is located on an underside of an aircraft wing.
However, KOMODA teaches the aircraft skin is located on an underside of an aircraft wing (See e.g., FIG. 2B element 6).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Doman, Piesker, and KOMODA before him, before the effective filing date of the claimed invention, to provide the fuel system of the combined invention of Doman and Piesker with the aircraft skin is located on an underside of an aircraft wing, as taught by KOMODA.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to provide lower possibility of failure because of the simple configuration, and improved reliability, as suggested in KOMODA (See e.g., ¶ [0126]).
Regarding claim 11, Doman, as modified by Piesker and KOMODA in the rejection of claim 10 hereinabove, further teaches wherein the aircraft skin located on the underside of the aircraft wing defines internal surfaces of a fuel tank (KOMODA See e.g., FIGS. 2A-2B element W; ¶ [0068]).
Regarding claim 12, Doman, as modified by Piesker and KOMODA in the rejection of claim 11 hereinabove, further teaches wherein the circulation-flow delivery subsystem (Doman See e.g., FIG. 2 element 112) includes a fuel conduit that runs from an inborad location in the fuel tank and delivers the fuel to the outboard location inside the fuel tank (KOMODA See e.g., FIGS. 3-5B element 27), the inboard location in the tank being lower than the outboard location (KOMODA See e.g., FIGS. 4-5B).
Regarding claim 13, Doman, as modified by Piesker and KOMODA in the rejection of claim 12 hereinabove, further teaches wherein the fuel flows back towards the lower location under an influence of gravity (KOMODA See e.g., ¶ [0106]).
Regarding claim 14, Doman, as modified by Piesker and KOMODA in the rejection of claim 13 hereinabove, further teaches wherein the fuel flows back towards the inboard location through at least one channel being at least partially defined by longitudinally-extending structural configurations rising from a lower skin of the wing (KOMODA See e.g., FIGS. 2 & 5A-5B; ¶s [0035], [0093], & [0101]).

Allowable Subject Matter
Claims 15, 17-19, and 21 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
While claims 1, 17-19, and 21 are indicated as allowable, Examiner notes that all formal matters set forth in the instant Office Action hereinabove must be corrected to ensure allowability.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to show alone or in combination, the following, in summary, as claimed:
A method and control process for maintaining acceptable fuel temperatures in an aircraft fuel system that delivers fuel to a plurality of fuel outlets (located on the outboard section of the wing), and the plurality of fuel outlets deliver fuel into a plurality of channels, where each channel of the plurality of channels is paired with one fuel outlet of the plurality of fuel outlets to deliver fuel to the channel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive.  On pages 10-14, Applicant argues that the prior art of Jones, Piesker, Doman, Buchholz, and Komoda fail to disclose a fuel recirculation system comprising a plurality of channels and a plurality of fuel outlets.  Examiner agrees with Applicant’s argument.  However, independent claim 1 does not positively recite a fuel recirculation system comprising a plurality of channels and a plurality of fuel outlets.  Consequently, the arguments are moot, and, claims 1-8 and 10-14 stand rejected as set forth hereinabove in the instant Office Action.
Applicant is encouraged to call Examiner to discuss the amended claims.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
04 August 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644